Name: 86/455/ECSC: Commission Decision of 11 September 1986 on the conclusion of an Arrangement in the form of an Exchange of Letters with the United States of America amending the Arrangement of 21 October 1982 concerning trade in certain steel products
 Type: Decision
 Subject Matter: nan
 Date Published: 1986-09-13

 Avis juridique important|31986D045586/455/ECSC: Commission Decision of 11 September 1986 on the conclusion of an Arrangement in the form of an Exchange of Letters with the United States of America amending the Arrangement of 21 October 1982 concerning trade in certain steel products Official Journal L 262 , 13/09/1986 P. 0028*****COMMISSION DECISION of 11 September 1986 on the conclusion of an Arrangement in the form of an Exchange of Letters with the United States of America amending the Arrangement of 21 October 1982 concerning trade in certain steel products (86/455/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95 thereof, Whereas the Community has concluded an Arrangement with the United States of America, extending and amending the Arrangement of 21 October 1982 concerning trade in certain steel products (1); whereas the latter Arrangement should be supplemented by an Arrangement on semi-finished iron and steel products so as to make it possible to safeguard the essential interests of Community producers exporting the products in question to the United States market; whereas these arrangements cover only exports from the Community as constituted on 31 December 1985; Having consulted the Consultative Committee and with the unanimous assent of the Council, HAS DECIDED AS FOLLOWS: Article 1 1. The Arrangement in the form of an Exchange of Letters with the United States of America amending the Arrangement of 21 October 1982 concerning trade in certain steel products, is hereby approved on behalf of the European Coal and Steel Community, to the extent to which it relates to products covered by the ECSC Treaty. 2. The text of the Arrangement is annexed to this Decision. Article 2 The Commission shall designate the member of the Commission empowered to sign the Arrangement for the purpose of binding the European Coal and Steel Community. Done at Brussels, 11 September 1986. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 355, 31. 12. 1985, p. 102.